DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, the phrase “the sputter a target holder electrode” is confusing.  Should this be “the sputter target holder electrode”?
Claim 2, lines 2 and 3, “the positive kick pulse power transistor” lacks antecedent basis.
Claim 2, line 3, “the sustained positive voltage kick pulse” lacks antecedent basis.
Claim 3, line 1, “the magnetic array” should be “the magnetic element array”.
Claim 6, line 2, “near” lacks basis for comparison.
Claim 8, line 3, “the IMPULSE+Positive Kick” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al. (U.S. PGPUB. 2018/0358213 A1) in view of McKelvey (U.S. Pat. 4,545,882).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Ruzic et al. teach a system (Abstract – “... An electrical power pulse generator system ...”) comprising: a sputter target (para (0012) –“... The method comprises providing a vacuum apparatus containing a sputtering magnetron target electrode ...”); and a magnetic element array including multiple sets of magnets arranged to have a Hall Effect region that extends along a length of the sputter target (para (0049) – “... The system is designed to switch negative voltage from an external (or internal) DC power supply that charges an internal energy storage capacitor to generate negative voltage pulses to drive a plasma discharge for 
	The difference between Ruzic et al. and claim 1 is that an elongated sputtering electrode material tube being interposed between the magnetic array and an object to be deposited with a sputtered material from the sputter target is not discussed.
McKelvey discloses a similar system (Abstract – “... In the operation of sputtering targets, whether the targets are planar or cylindrical, magnetically enhanced or not, they are provided with a detectable material under lying the coating material carried on the target...”) wherein an elongated sputtering electrode material tube is interposed between the magnetic elements and an object to be deposited with a sputtered material from the sputter target (col 5 lines 49-54 – “... The cathode assembly 40 illustrated comprises a generally elongated cylindrical tube 50 closed at one end. The other end of the tube is rotatably supported in a sealed opening in the chamber ...”; col 7 lines 4-8 –“... It should be kept in mind that when the cylindrical magnetron is being utilized in the sputtering operation, the cylinder may be continuously rotated to bring new areas into the sputtering zone. As is well know, the greatest erosion occurs at the area immediately beneath the arc of the lines of force produced by the magnetic field ...”; Abstract – “... As the target becomes depleted, the underlying material be comes deposited on the substrate and is then detected when appearing on the substrate ...”). 
Therefore, it would have therefore been obvious to one of ordinary skill in the art to combine these references, and create the system wherein an elongated sputtering electrode material tube is interposed between the magnetic array and an object to be deposited with a sputtered material from the sputter target, because by incorporating an elongated sputtering electrode material in between a magnetic array and a given sputtering target, one is able to better 
DEPENDENT CLAIM 2:
Regarding claim 2, Ruzic et al. in view of McKelvey discussed above discloses the system of claim 1, as disclosed above. Ruzic et al. additionally disclose wherein during the second generating, a program processor configured logic circuitry (para (0050] – “... A logic circuit 21, for example an FPGA or hardware logic setup, is signally connected to each one of the set of isolated driver circuits 22. The logic circuit 21 operation is controlled by commands issued by a microcontroller (processor) 20. The microcontroller 20 communicates with additional controllers/processors and external control elements ...”) issues a control signal to the positive kick pulse power transistor to control a kick pulse property of the sustained positive voltage kick pulse taken from the group consisting of: onset delay, amplitude and duration (para (0051) – “... A positive kick pulse DC power supply 15 similarly (to the negative main DC power supply 10) provides energy to a set of kick energy storage capacitors 17, with an input monitoring and protection 16 and an in-line protection 18, before feeding power to a set of kick pulse transistors 24 that are driven by additional dedicated ones (on a one-to-one basis with corresponding ones of the transistors) of the set of isolated driver circuits 22 ...”); para (0012) – “... During the generating , program processor configured logic circuitry issues a control signal to the positive kick pulse power transistor to control a kick pulse property of the sustained positive voltage kick pulse taken from the group consisting of: onset delay, amplitude and duration ...”).
DEPENDENT CLAIM 3: 
Regarding claim 3, Ruzic et al. in view of McKelvey discloses the system of claim 1, as disclosed above. McKelvey additionally discloses wherein the magnetic array and the sputter 
DEPENDENT CLAIM 7:
Regarding claim 7, Ruzic et al. in view of McKelvey discloses the system of claim 1, as disclosed above. Ruzic et al.additionally discloses wherein the system is configured to further carry out a continuous hybrid production process including both a layer deposition operation and an etch process operation (para (0047] – “... Another aspect of the described system is the ability to perform hybrid deposition and etching utilizing the dense localized plasma generation regions for plasma chemistry ...”), wherein the continuous hybrid process is performed: without removing the object from a chamber within the system (para (0091) – “... operation of a hybrid deposition-etching technique 1240 using a power provided by cabling lines 30 the exemplary system depicted in FIG. 1 to drive a magnetron sputtering gun to generate dense plasma for a carrier gas 1200, an etchant 1201 and a chemical precursor material 1202 plasma chemistry coupled with sputtered neutrals 1203 and sputtered ions 1231 that are controllably directed towards a substrate 1210 using the adjustable positive kick pulse bias ...”), and by varying a timing and/or an amplitude of a pulse during the first generating operation and/or the second generating operation (para (0091) – “... The pulsed magnetron system schematically depicted in FIG. 12 primarily sputters and delivers material to the substrate 1210. However, the kick pulse voltage can direct the ion flux into deep trenches and onto conformal features (such as the ones depicted in the substrate 1210) where protection or selective etching is needed at location 1212. Additional configurable control parameters are provided for the system depicted in FIG. 1 to 
DEPENDENT CLAIM 8:
Regarding claim 8, Ruzic et al. in view of McKelvey discloses the system of claim 7, as disclosed above. Ruzic et al. additionally discloses wherein the operation of the continuous hybrid production process is configurable such that a deposition operation and an etch operation on the object occurs without process stoppage by using the IMPULSE + Positive Kick (para (0049) – “... and modulating high-voltage voltage pulses for high-power impulse magnetron sputtering ( HiPIMS) …”); para (0091) – “... The magnetic confinement region 1220 supported by the dense HiPIMS plasma in zone 1221 is dense enough to dissociate, ionize and perform plasma chemistry on the carrier ...”) for performing two or more operations of: a cleaning, etching, mixing, adhesion, and/or layer control (para (0092) – “... The ability to adjust the kick pulse voltage allows the user to fine tune / adjust the ion energy distribution of the accelerated controlled energy ion flux ... This allows for selective etching to promote one material over another, e. g. removing sp2 graphite while leaving sp3 diamond, or simultaneous deposition and etching such that carbon is deposited and one bonding group is favored over another...”).
DEPENDENT CLAIM 9:
Regarding claim 9, Ruzic et al. in view of McKelvey discloses the system of claim 1, as disclosed above. Ruzic et al. additionally discloses wherein the direct current high-power impulse magnetron sputtering operation is synchronized with a bias of the object (para (0049) -
“... Synchronization signals allow synchronization between units for flexibility in timing deposition rate of sputtered material and external biasing ...”). 

DEPENDENT CLAIM 11:
Regarding claim 11, Ruzic et al. in view of McKelvey discloses the system of claim 1, as disclosed above. McKelvey additionally discloses wherein the sputter target comprises an elongated sputtering electrode material tube (col 5 lines 49-54 – “... The cathode assembly 40 illustrated comprises a generally elongated cylindrical tube 50 closed at one end. The other end of the tube is rotatably supported in a sealed opening in the chamber ...”).
Therefore, it would have therefore been obvious to one of ordinary skill in the art to combine these references, and create the system wherein an elongated sputtering electrode material tube is interposed between the magnetic array and an object to be deposited with a sputtered material from the sputter target, because by incorporating an elongated sputtering electrode material in between a magnetic array and a given sputtering target, one is able to better control the location and direction of sputtering, which provides economical benefits as well allowing for longer run times of the system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al. in view of McKelvey as applied to claim 1 above, and further in view of Le et al. (U.S. PGPUB. 2006/0272935 A1).
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the magnetic element is physically arranged in a continuous serpentine path.
	Regarding claim 4, Le et al. suggest arranging magnetic elements in a continuous serpentine path.  (See Fig. 4)
	The motivation for utilizing the features of Le et al. is that it allows for increasing sputtering rate.  (Paragraph 0004)
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al. in view of McKelvey and further in view of Le et al. as applied to claims 1 and 4 above, and further in view of Hartig et al. (U.S. Pat. 5,364,518).
DEPENDENT CLAIM 5:
	The difference not yet discussed is the turnaround profile magnet assembly is magnetically tailored to produce a desired plasma density change relative to a centerline of the continuous serpentine path.
	Hartig et al. teach changing the magnetic profile at the turnaround parts of the magnetron to widen the erosion region at the turnarounds.  (See Abstract)
	The motivation for utilizing the features of Hartig et al. is that it allows for achieving uniform target erosion.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Hartig et al. because it allows for achieving uniform target erosion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al. in view of McKelvey as applied to claim 1 above, and further in view of Leeser et al. (U.S. PGPUB. 2013/0206725 A1).
DEPENDENT CLAIM 6:
Regarding claim 6, Ruzic in view of McKelvey discloses the system of claim 1, as disclosed above wherein a magnetic path comprises magnetic elements arranged to create a 
Therefore it would have been obvious to one of ordinary skill in the art to combine these references, and create the system wherein a magnetic path comprises magnetic elements arranged to create a magnetic null near the object for plasma concentration, the plasma is able to move freely and accumulate in the center of the object being deposited on (see Leeser, para (0033) – “... while a relatively weaker magnetic field and null magnetic field allows the ions in a plasma to move more freely and escape the confinement. For example, if a null magnetic field locus resides directly above the center of a wafer substrate on the central axis, between the target and the substrate, the metal ions will escape from the plasma in the target region primarily through the central null magnetic field locus and adjacent low-field region, causing center-thick deposition profile as depicted below in FIG. 1A ...”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzic et al. in view of McKelvey as applied to claim 1 above, and further in view of Brachet et al. (U.S. PGPUB. 2017/0287578 A1).


DEPENDENT CLAIM 10:
Regarding claim 10, Ruzic et al. in view of McKelvey discloses the system of claim 1, as disclosed above. McKelvey discloses wherein the object may be of a radioactive substance (Abstract – “... The detectable material can be a radioactive substance ...”) but does not further specifically disclose wherein the object is nuclear fuel. Brachet et al. discloses a similar sputtering system (Abstract – “... a high power impulse magnetron sputtering method (HiPIMS) ...”) wherein an object being produced is a nuclear fuel (Abstract – “... The nuclear fuel cladding produced using the method of the invention ...”). 
Therefore, it would have therefore been obvious to one of ordinary skill in the art to combine these references, and create the system wherein the object is nuclear fuel, because sputtering processes in the production of nuclear fuel allow for improvements in the ability to oxidize and/or hydride the nuclear cladding in a safer manner while preventing or deteriorating of the cladding during production (see Brachet et al., Abstract – “... a high power impulse magnetron sputtering method (HiPIMS), as well as to the use thereof to protect against oxidation and/or hydriding ...”; para (0020) – “... An improvement in the resistance to oxidation and/or hydriding at very high temperature would advantageously make it possible to obtain additional margins of safety, among others by preventing or delaying all the more the deterioration in the cladding in the event of aggravation or of persistence of the accident situation ...”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RMMarch 31, 2021